DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are pending. Applicant’s election of Species I, claims 1-5, in the reply filed on February 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the branch flow path" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a plurality of branch flow paths” in line 13. It is unclear if this limitation is the same as the limitation previously recited in line 3 of the claim.
Claims 2-5 are rejected of the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (US 2017/0159545, herein Onishi).
In regards to claim 1, Onishi discloses
A cooling system (Figs.1-10) comprising:
a cooling flow path (12, 14) through which cooling water flows to cool an engine (16);
a plurality of branch flow paths (through radiator 20 and devices A and B) through which the cooling water discharged through an outlet of the cooling flow path is returned to an inlet of the cooling flow path and which have a radiator flow path including a radiator (20) configured to radiate heat of the cooling water, an air conditioning flow path including an air 
a control valve (19, 30, 44) provided at a branching place in the branch flow path; and
a control apparatus (Fig.2) configured to control the control valve,
wherein the control valve includes an inflow port into which the cooling water discharged through the outlet of the cooling flow path flows and a plurality of outflow ports through which the cooling water flowing into the inflow port is supplied to a plurality of branch flow paths and changes a degree of opening of each of the plurality of outflow ports in accordance with control performed by the control apparatus (Figs.8-10 show different opening and closing configurations of the control valve), and
the control apparatus includes:
an opening schedule data storage unit configured to store opening schedule data indicating an opening schedule of the degree of opening of each of the plurality of outflow ports of the control valve (Figs.3 and 4) including
at least a heater cut mode in which a radiator outflow port through which the cooling water is supplied to the radiator flow path is opened in a state in which an air conditioning outflow port through which the cooling water is supplied to the air conditioning flow path is closed (Fig.9 in a state where valve 30 is closed but thermostat 19 is open),
a heater passing water mode in which the radiator outflow port is opened in a state in which the air conditioning outflow port is opened (Fig.8),

a switching mode in which opening and closing of the air conditioning outflow port are switched in a state in which at least one outflow port of the radiator outflow port and the bypass outflow port is opened (Figs.8-10); and
an opening degree control unit (Figs.2-4) configured to switch between the heater cut mode and the heater passing water mode via the switching mode (Figs.8-10).
In regards to claim 4, Onishi discloses that the switching mode is a mode in which at least the radiator outflow port is opened (Fig.8 and paragraph 89).
In regards to claim 5, Onishi discloses that the switching mode is a mode in which the bypass outflow port is also open in addition to the radiator outflow port (Fig.8).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the opening degree control unit switches between the heater cut mode and the heater passing water mode without passing through the fully closed mode and with passing through the switching mode when a water temperature of the cooling water exceeds a specified value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763